Citation Nr: 0108977	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for kidney, heart, 
seizure, and eye disorders as secondary to service-connected 
megakaryocytic hyperplasia with myelofibrosis (MHWM).

2.  Entitlement to an increased evaluation for MHWM, 
currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1963, and from June 1966 to July 1984.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In September 1998 the RO denied 
entitlement to an increased evaluation for MHWM, and a TDIU.  
In February 2000 the RO denied entitlement to service 
connection for kidney, heart, seizure, and eye disorders as 
secondary to service-connected MHWM.

Although the veteran initially requested a hearing before the 
Board of Veterans' Appeals (Board) in March 2000, he 
subsequently indicated that he did not want a Board hearing 
in April 2000.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  
This law eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which has held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, among others to be 
elaborated upon below, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims files and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board notes that the RO acquired several competent 
medical opinions referable to the veteran's claims of 
multiple disorders as secondary his service-connected MHWM.  
The opinions are to an extent inconclusive and raise the 
possibility that while the veteran may not have the specific 
disorder he is claiming, he nevertheless has a disorder 
affecting that particular body system.  For example, one 
medical examiner noted that the veteran's seizure disorder 
appears to have resolved; nonetheless, the examiner was of 
the opinion that the veteran still had a neurological 
disorder, and by implication as secondary to the service-
connected MHWM, thereby raising an inferred claim of 
entitlement to service connection for a neurological disorder 
in addition to the claimed seizure disorder.  This claim is 
inextricably intertwined with the current secondary service 
connection claims on appeal.

The veteran has claimed service connection for a kidney 
disorder.  The genitourinary examiner opined it was unlikely 
that the veteran's impotence was related to his service-
connected MHWM, but deferred conclusive opinion to the 
oncologist.  The oncologist did not think that impotence was 
secondary to the service-connected MHWM, but that it was a 
common side effect of diabetes and renal failure.

A VA special ophthalmological examination report shows the 
medical specialist was of the opinion that the veteran had 
background diabetic retinopathy with macular edema related to 
diabetes mellitus and likely to have been contributed to by 
the service-connected MHWM.  Thus, it appears that impotence 
discussed earlier may yet be causally related to the service-
connected MHWM, in addition to diabetes mellitus.

The above medical opinions suggest that depending upon 
interpretation of these conflicting opinions, there is 
indication that there may be a causal relationship between 
the service-connected MHWM and kidney, heart, eye, 
seizure/neurological disorders and diabetes mellitus to 
include on the basis of aggravation.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

It is readily apparent that clarification of the medical 
evidentiary record is necessary prior to adjudication by the 
Board.  The claim of entitlement to a TDIU can only be 
adjudicated after it is determined which disabilities are 
secondary to the service-connected MHWM.  

Also, service connection has been granted for bilateral 
sensorineural hearing loss, chronic synovitis of both ankles, 
and bilateral knee chondromalacia with gouty arthritis of the 
right knee.  Contemporaneous comprehensive special orthopedic 
and audiological examinations of the veteran to ascertain the 
current nature and extent of severity of these service-
connected disabilities would materially assist in the 
adjudication of his appeal.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should have the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
his treatment for his service-connected 
MHWM, bilateral sensorineural hearing 
loss, and bilateral knee and ankle 
disorders; kidney, heart, neurological 
(including seizure), eye, 
impotence/urological disorders, and 
medical opinions referable to inability 
to work based on service-connected 
disabilities.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

All information which is not duplicative 
of evidence already received should be 
associated with the claims files.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for hospitalization of the 
veteran for an appropriate period of 
observation and evaluation and 
examinations by appropriate medical 
specialists consisting of but not 
necessarily limited to specialties in 
orthopedics, audiology, hematology-
oncology, cardiology, neurology, 
endocrinology, urology, and ophthalmology 
for the purpose of ascertaining whether 
he has a kidney disorder, impotence, 
heart disease, anemia, a neurological 
disorder to include seizures, diabetes 
mellitus, and an eye disorder as 
secondary to his service-connected MHWM, 
the current nature and extent of severity 
of his service-connected MHWM, bilateral 
sensorineural hearing loss, and bilateral 
knee and ankle disabilities, and whether 
he has been rendered unable to work by 
his service-connected MHWM and all 
disorders associated therewith on a 
secondary basis..  

The claims files and a separate copy of 
this remand must be made available to and 
reviewed by each participating medical 
specialist prior and pursuant to 
conduction of all indicated examinations.  

The orthopedic specialist should be 
provided the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2000), as well as a 
separate copy of this remand.  The 
medical specialist must record pertinent 
clinical findings, including specifically 
active and passive range of motion, and 
comment on functional limitations, if 
any, caused by the service-connected 
bilateral knee and ankle disabilities in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  

The audiology specialist should provide 
full controlled speech discrimination and 
puretone audiometry testing in accordance 
with 38 C.F.R. § 4.85 (2000).

The examination reports must be annotated 
by each participating examiner that the 
claims files were in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  

The appropriate medical specialists must 
be requested to express opinions as to 
whether the veteran has a kidney 
disorder, impotence, heart disease, a 
neurological disorder to include 
seizures, diabetes mellitus, and an eye 
disorder as secondary to his service-
connected MHWM, and the current nature 
and extent of severity of his MHWM.  

If the medical specialists determine that 
no causal relationship can be found for 
any disorder at issue, they should be 
asked to ascertain whether the service-
connected MHWM has aggravated any 
disorder.  

If aggravation is found to be present for 
any disorder, the appropriate medical 
specialist should address the following 
medical issues:

(1) The baseline manifestations which are 
due to any disorder at issue determined 
to be aggravated by the service-connected 
MHWM;

(2) The increased manifestations which, 
in the medical specialist's opinion, are 
proximately due to the service-connected 
MHWM base don medical considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any disorder at issue are proximately 
due to the service-connected MHWM.

After the medical specialists has 
determined which disorders at issue are 
secondary to the service-connected MHWM, 
an opinion as to whether the veteran has 
been rendered unemployable by all of his 
service-connected MHWM and associated 
disorders must be rendered.

Any opinions expressed by the medical 
specialists must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  


The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO should also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act  
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5013, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the secondary service 
connection claims on appeal with 
application of 38 C.F.R. § 3.310(a) 
(2000), Allen, supra.  

As to the increased evaluation claim for 
MHWM, and the TDIU, the RO should 
document its consideration of the 
applicability of 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b), 4.40, 4.45, 4.59 
(2000) as warranted.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  


A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


